[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-10616                ELEVENTH CIRCUIT
                                                         SEPTEMBER 23, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                    D. C. Docket No. 08-00663-CV-G-S

THERMAN JERRY DAVIS,


                                                               Plaintiff-Appellee,

                                  versus

SOCIAL SECURITY ADMINISTRATION,
COMMISSIONER,
Michael J. Astrue,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (September 23, 2009)

Before BIRCH, BLACK and HULL, Circuit Judges.

PER CURIAM:
      The Commissioner of the Social Security Administration appeals the district

court’s order reversing the Administrative Law Judge’s (ALJ’s) denial of benefits

to Therman Jerry Davis. The Commissioner contends substantial evidence

supported the ALJ’s determination Davis was not eligible for disability benefits,

and the district court erred in ruling to the contrary.

      We review de novo a district court’s decision whether substantial evidence

supports the ALJ’s decision. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir.

2002). “A clearly articulated credibility finding with substantial supporting

evidence in the record will not be disturbed by a reviewing court.” Foote v.

Chater, 67 F.3d 1553, 1562 (11th Cir. 1995). If the ALJ fails to articulate the

reasons for discrediting subjective testimony, however, the testimony is accepted

as true. Wilson, 284 F.3d at 1225; see also Holt v. Sullivan, 921 F.2d 1221, 1223

(11th Cir. 1991) (“[T]he ALJ’s discretionary power to determine the credibility of

testimony is limited by his obligation to place on the record explicit and adequate

reasons for rejecting that testimony.”).

      “An individual claiming Social Security disability benefits must prove he or

she is disabled.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Social

security “regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Id.



                                            2
We apply a three-part pain standard when a claimant seeks to establish disability

through his own testimony regarding pain or other subjective symptoms. Holt, 921

F.2d at 1223 (“The pain standard requires (1) evidence of an underlying medical

condition and either (2) objective medical evidence that confirms the severity of

the alleged pain arising from that condition or (3) that the objectively determined

medical condition is of such a severity that it can be reasonably expected to give

rise to the alleged pain.”).

       The ALJ provided in the record specific reasons for disbelieving Davis’s

testimony regarding his pain and physical limitations. Citing the medical records

provided by Davis, the ALJ noted that Davis’s respiratory, cardiovascular,

neurological, and musculoskeletal examinations were within normal limits,

notwithstanding Davis’s health complaints, which included shortness of breath,

dizziness, and acute hip pain. The ALJ likewise cited several specific findings

from the consultative physical examination performed on Davis, which he deemed

consistent with the remaining medical records, and inconsistent with Davis’s

subjective pain and limitation reports. Finally, medical records tracking Davis’s

blood pressure over the year following his cessation of work were highlighted by

the ALJ as indicative of a level of health inconsistent with that reported by Davis.

In sum, the ALJ provided a clear articulation of his reasons for rejecting Davis’s



                                          3
testimony, and provided substantial supporting evidence for that finding, consistent

with our precedent. See Foote, 67 F.3d at 1562; Holt, 921 F.2d at 1223.

      Admittedly, the ALJ also substantiated his credibility findings with

purported inconsistencies between Davis’s accounts of his daily living activities

and the ailments or limitations he reported. In overturning the ALJ’s ruling, the

district court ignored the several medical bases the ALJ articulated in his written

decision for denying Davis’s claim for benefits. The ALJ’s adverse determination

was supported by substantial evidence in the administrative record, and the district

court erred in reversing the ALJ. Thus, we reverse the district court.

      REVERSED.




                                           4